Citation Nr: 1529998	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  07-34 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for injury of right hand with fracture of 4th metacarpal and laceration, currently rated as 10 percent disabling.  

2.  Entitlement to service connection for a heart disability.  

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a back disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  On February 6, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested with regard to the issues of an increased rating for injury of right hand with fracture of 4th metacarpal and laceration and entitlement to service connection for a heart disability.

2.  The evidence submitted since 1990 does not show or suggest that the Veteran's back disability is the result of his military service


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with regard to the issues of an increased rating for injury of right hand with fracture of 4th metacarpal and laceration and entitlement to service connection for a heart disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The June 1990 rating decision denying residuals of a back injury is final; new and material evidence having been presented, the claim is reopened.  However, the criteria for service connection are not met.  38 U.S.C.A. §§ 1110, 1131, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.303, 3.304, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal with regard to the issues of an increased rating for injury of right hand with fracture of 4th metacarpal and laceration and entitlement to service connection for a heart disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to these issues and it is dismissed.

II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of the issue of whether new and material evidence has been submitted to reopen previously denied claim, there are additional notice requirements.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, service personnel records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) were associated with the claims file.  Additionally, the Veteran testified at a hearing before a Decision Review Officer (DRO) and he was offered the opportunity to testify at a hearing before the Board, but he withdrew his request for a hearing before the Board in correspondence dated in January 2015. 

The Veteran was provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  New and Material Evidence and Service Connection - Low Back Disability

In this case, the Veteran is seeking to reopen an issue which has been previously denied.  Specifically, in April 1986, the RO denied the Veteran's claim for service connection for residuals of a back injury.  In a confirmed rating decision dated in June 1990, the RO again denied the Veteran's claim for service connection for a back disability.  This decision is now final.

The Veteran submitted a notice of disagreement with the June 1990 rating decision which denied the claim for service connection for a back disability.  However, the Veteran did not perfect an appeal of this issue, or submit new and material evidence within a year.  The June 1990 rating decision therefore became final.  38 C.F.R. §§ 20.302, 20.1103. 
 
However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The Court of Appeals for Veterans Claims interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence that an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the injury or disease was contracted in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has degenerative changes in his back which is considered to be a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The RO last denied the Veteran's claim for service connection for a low back disability in a June 1990 rating decision, concluding that the Veteran's back pain in service was acute and resolved with no objective evidence of a chronic condition.  

As noted, when the back claim was last denied in June 1990, there was no objective evidence of a disability.  There is medical evidence that has been obtained since that time, reflecting a current condition.  This is sufficient to reopen the claim.  In the December 2006 rating decision from which this appeal arose, the RO did not reopen the claim.  However, the Board will herein reopen the claim and consider it on the merits. 

The Board notes that although the RO did not reopen the claim and consider it on a direct basis during the appeal period, the Board may consider the claim on the merits as the Veteran would not be prejudiced by such consideration since all proper development has been completed, as noted above.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where a claimant submits a waiver or would not be prejudiced by such adjudication).  Here, while the RO did not reopen the case, the rating decision clearly discussed the entirety of the evidence of record.  As such, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 393   (1993).

The Veteran's service treatment records reflect a report of low back pain in July 1974.  In October 1975, the Veteran was noted to have sustained an injury to his back.  However, x-rays were interpreted as normal, and the Veteran was assessed with a contusion.  In November 1976, he reported that he sustained an injury to his back in a fight.  He was noted to have multiple abrasions and ecchymosis in the area of his complaints.  X-rays of the thoracic and lumbar spine were again normal.  Clinical evaluation of the spine was normal at the Veteran's June 1977 separation examination.  

VA treatment records dated in May 1986 reflect a report of low back pain but no disability was diagnosed at that time.  A June 1989 x-ray of the lumbar spine was noted to be essentially normal.  

At a May 1989 VA examination, the Veteran was assessed with subjective chronic low back pain.  He denied a past history of injury and was not taking any medication for his back at that time.     

At a July 1989 VA examination, the Veteran was noted to have slight tenderness of the lumbosacral spine.  Range of motion was full.  He was not assessed with any disability of the spine.  

In July 1995, at a VA examination, x-rays of the lumbar spine revealed posttraumatic osteoarthritis of the lumbar spine.  At that time, the Veteran was noted to have sustained severe trauma to the dorsal spine in 1981.  

An April 2004 MRI of the lumbar spine performed at Community Hospital revealed mild desiccation of the disc at L3-4 and a mild disc bulge which could touch the left L4 nerve root within the neural foramina at L4-5.  No acute fractures were seen.  In December 2005, x-rays of the lumbar spine revealed degenerative changes of the lumbar spine without fracture.  

In a statement dated in May 2006, Dr. A. Khan indicated that the Veteran reported that he fell out of a truck in service and hit his back and currently suffers from chronic back pain mainly of the lower back.  Dr. Khan indicated that an April 2006 MRI revealed spinal stenosis of the lumbar region.  Of note, Dr. Kahn did not actually link the current back disability to the Veteran's reported fall in service. 

At a November 2006 VA examination, the Veteran reported that he was the driver of the dump truck in service and was pulled out of the truck and hit his back on the running board and landed on the concrete below.  He reported that he felt low back pain right away, sought medical care, and was advised that he had muscle spasms and contusions of the lower back.  He indicated that he was a heavy equipment operator and there was a lot of bouncing and he had back pain on many occasions.  He reported that he sought treatment for muscle spasms again later in 1974 and was treated with muscle relaxers.  The Veteran indicated that he was struck in the head by a falling tree in 1981 which resulted in a neck and mid-back injury.  In 1987, he sustained another injury when he was in the back of a truck trailer body and a forklift driver pushed some stock against him and pinned him against the side of the truck, injuring his back again.  He tried to work again after the injury but was ultimately granted Social Security benefits.  He also reported that he slipped on ice in 2005 and landed on his back with resultant spasms and herniated discs.  Following a physical examination, the Veteran was diagnosed with chronic low back pain as a result of degenerative disc disease and possibly spinal stenosis.  X-rays revealed degenerative L2-3 abnormality.  Lumbarization of L5-S was not related to any traumatic event.  The examiner reviewed the claims file, including the statement from Dr. Kahn and opined that it was unlikely that the Veteran's in-service back complaints were severe enough to cause the present condition in the lumbar spine as they did not involve bones, and only involved soft tissues with negative x-rays.  The examiner indicated that the Veteran claimed a history of a fall in service and he acknowledged the service treatment entries for back complaints on three occasions.  The examiner noted that x-rays of the thoracic and lumbar spine were negative for bony injury on two occasions in service.  The examiner indicated that the Veteran sustained an injury to the cervical and thoracic spine in 1982 and a history of a fall in December 2005 with degenerative changes found after that injury.  The examiner reported that the 2005 injury was the cause of the Veteran's most recent lumbar spine problems.  The examiner noted that while the statement from Dr. Kahn relates that the Veteran has long-standing back pain related to a service injury in 1974, the statement does not constitute medical evidence of an in-service back injury and long-term sequela.  The examiner indicated that a review of the post-service treatment record reflects complaints of low back pain in the 1980s and 1990s most likely related to the 1982 injury of the cervical and thoracic spine.  The examiner noted that VA examinations in 1986 and 1989 reflect complaints of low back pain with few clinical findings and no back limitations.  X-rays at those times showed no evidence of fracture of any bony abnormality and showed an onset of one area of joint spurring in the lumbar spine.  X-rays in 1995 and 1997 showed a spur at L-5, nonspecific irregularities of T11-12 endplates, and mild osteopenia.  He stated that Dr. Kahn's statement did not note osteopenia of the lumbar spine.  No other records of treatment for persistent lumbar complaints were found and VA treatment records reflected that low back pain was entered as part of the Veteran's problem list in February 2006, after his reported fall on ice.  The examiner indicated that the Veteran's medication list did not include any analgesic medications as being regularly prescribed.     

At an August 2010 hearing before a DRO, the Veteran testified that while he was in service he was working in a motor pool and a fellow service member pulled him out of a truck and he struck his head on the running board of the truck.  He indicated that he also worked in the tire shop lifting heavy tires and had to do pushups on pavement during basic training.  He testified that he initially filed for a claim for his back in 1986 but he was told he was too young to be disabled.  The Veteran reported that he sustained a neck injury in 1981 when he was struck by a tree limb.  

Having reviewed the complete record, the Board finds that the evidence does not establish that service connection is warranted for the Veteran's back disability.   Although the Veteran has reported experiencing back pain since service, the medical evidence of record does not establish a diagnosed back disability for many years after service.  In fact, the earliest evidence of an objective disability came in July 1995, almost twenty years after the Veteran left service.  Moreover, the most competent medical opinion of record indicates that of the Veteran's current back disability is not related to his back treatment in service.  This medical opinion is thorough and well-reasoned.  The Board acknowledges the statement from Dr. Khan which indicated that the Veteran was injured in service and has had long-standing back pain.  However, it does not appear that Dr. Khan reviewed the claims file or the Veteran's relevant medical history which includes a history of injuries to the Veteran's spine after service.  Moreover, Dr. Khan's statement essentially records the Veteran's report of an injury in service, and a bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Although the Veteran may believe his current lumbar spine condition is related to service, he is simply not competent to provide such an opinion, since it involves a complex medical question about an internal medical disease processes that is not observable by a lay person..  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer).  As such, his opinion is insufficient to provide the requisite nexus.  

As described, the evidence fails to show that the Veteran's back arthritis was diagnosed either in service or within a year of service, as x-rays in service were negative and degenerative joint disease was not diagnosed for a number of years after service.

The Veteran has on several occasions written statements that have attempted to establish the presence of a back disability continuously since service.  However, no back disability was found on the Veteran's separation physical, and even five years after service, no back disability was noted on an enlistment physical that was performed in April 1982.  It was noted at that examination that the Veteran did not have any duty restrictions.  Moreover, the Veteran specifically denied any recurrent back pain on a medical history survey completed in conjunction with the April 1982 enlistment physical.  He did this while acknowledging that he had experienced sinusitis and broken bones, meaning that the Veteran took the time to review the form and note present health conditions.  As such, had he been experiencing back problems at that time, the evidence suggests he would have noted it.  This denial serves to sever any allegation that back problems had existed continuously from service.  This denial is also given considerable weight because it was made in 1982, when no VA claim was pending, and not in connection with a claim for VA benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 

As such, none of the presumptions are applicable to the Veteran's case.  As discussed, the Board also considered direct service connection, but as noted the most compelling medical evidence, namely the VA examiner's 2006 opinion, concluded that it was less likely than not that the Veteran's back condition either began during or was otherwise caused by his military service.
  
Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.


ORDER

The appeal is dismissed with regard to the issues of entitlement to an increased rating for injury of right hand with fracture of 4th metacarpal and laceration, currently rated as 10 percent disabling and entitlement to service connection for a heart disability.  

Service connection for a back disability is denied.   


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


